 1
 2
 3                                                                    !.•   I 0
                                                                            l   i



 4
 5
 6                          UNITED STATES DISTRICT COURT
 7                        SOUTHERN DISTRICT OF CALIFORNIA
 8    UNITED STATES OF AMERICA                Case No. 16-CR-1528-BEN
 9                      Plaintiff,            JUDGMENT AND ORDER OF
                                              DISMISSAL OF INDICTMENT
10          V.

11   JUAN NUNEZ-HERNANDEZ,
12                      Defendant.
13
14         Upon motion of the UNITED STATES OF AMERICA and good cause appearing,
15         IT IS HEREBY ORDERED that the Indictment in the above entitled case be
16   dismissed without prejudi e.
17
18
19
20
21
22
23
24
25
26
27
28
